Citation Nr: 0429672	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  02-08 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for esophageal 
cancer/Barrett's esophagitis, to include as secondary to 
service-connected non-Hodgkin's lymphoma.

2.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 2002) for esophageal 
cancer/Barrett's esophagitis, to include as secondary to 
service-connected non-Hodgkin's lymphoma based on additional 
disability due to Department of Veterans Affairs (VA) 
treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to February 
1972.

By letter dated in June 2000, the Regional Office (RO) 
informed the veteran that his claim for service connection 
for esophageal cancer was denied.  The veteran has perfected 
his appeal to the Board of Veterans' Appeals (Board).  The 
veteran subsequently raised the issue of entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
esophageal cancer/Barrett's esophagitis, to include as 
secondary to non-Hodgkin's lymphoma due to treatment at a VA 
facility.  The Board acknowledges that a formal rating 
decision concerning this issue was not prepared.  The RO 
issued a supplemental statement of the case in October 2003 
that addressed this matter.  It is noted that the veteran's 
representative referred to the claim for benefits pursuant to 
38 U.S.C.A. § 1151 in a VA Form 646 submitted in April 2004.  
The Board construes this as a substantive appeal on this 
matter and, accordingly, the Board will address it in this 
determination.


FINDINGS OF FACT

1.  The veteran has been granted service connection for, 
among other disabilities, non-Hodgkin's lymphoma, evaluated 
as noncompensable.

2.  Although esophageal cancer was initially suspected, it 
was subsequently concluded by the Armed Forces Institute of 
Pathology (AFIP) that the veteran did not have it.

3.  Barrett's esophagus was present prior to lymphoma and the 
two conditions are not related.

4.  The veteran underwent a transhiatal esophagectomy at a VA 
hospital in August 1999.  

5.  There is no competent medical evidence establishing that 
the treatment the veteran received from the VA resulted in 
any additional disability relating to esophageal cancer or 
Barrett's esophagus.  


CONCLUSIONS OF LAW

1.  Esophageal cancer/Barrett's esophagus was not incurred in 
or aggravated by active service, and is not proximately due 
to or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2004).

2.  The criteria for entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for esophageal 
cancer/Barrett's esophagus based on additional disability due 
to VA treatment have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. §§ 3.358, 3.800 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in June 2001 apprised 
the appellant of the information and evidence necessary to 
substantiate his claim for service connection for esophageal 
cancer secondary to non-Hodgkin's lymphoma, which information 
and evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  

The Board also observes that by letter dated in February 
2003, the RO provided the requisite VCAA notice pertaining to 
the issue of compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for esophageal cancer due to VA treatment.  
As such, the Board finds that the June 2001 and February 2003 
letters satisfied VA's duty to notify the veteran, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim for service connection for esophageal 
cancer secondary to non-Hodgkin's lymphoma was filed and 
initially adjudicated prior to the enactment of the VCAA.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

With respect to the claim for compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for esophageal 
cancer/Barrett's esophagus, to include as secondary to non-
Hodgkin's lymphoma, based on additional disability due to VA 
treatment, because the VCAA notice with respect to this issue 
was provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim 
for service connection for esophageal cancer, to include as 
secondary to non-Hodgkin's lymphoma, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini II.  While the Court did not 
specify how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in June 2001 was not 
given prior to the first AOJ adjudication of the claim for 
service connection for esophageal cancer, to include as 
secondary to non-Hodgkin's lymphoma, the notice was provided 
by the AOJ prior to the final transfer and certification of 
the case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's VA outpatient treatment records and reports of VA 
examinations.  The veteran has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

The service medical records disclose that the veteran 
reported a six-week history of epigastric burning.  There was 
no nausea or vomiting.  Milk provided relief.  An examination 
of the abdomen was normal.  The remainder of the service 
medical records are negative for complaints or findings 
pertaining to gastrointestinal complaints or cancer.  The 
abdomen was evaluated as normal on the separation examination 
in February 1972.

The veteran was hospitalized by the VA in January 1999 with a 
history of gastroesophageal reflux disease and Barrett's 
esophagus.  During the hospitalization, an 
esophagogastroduodenoscopy was done and biopsies were taken 
of the gastric polyp and of the esophageal nodule.  The 
gastric polyp revealed malignant lymphoma, diffuse, and the 
esophageal nodule showed Barrett's esophagitis with 
intestinal metaplasia and focal low-grade dysplasia.  It was 
indicated that the material was sent to the AFIP.  The 
pertinent diagnoses were upper gastrointestinal series bleed, 
Barrett's esophagus and gastroesophageal reflux disease.  

The AFIP report was received in March 1999.  The biopsy of 
the esophagus revealed glandular mucosa with acute and 
chronic inflammation, intestinal metaplasia and reactive 
epithelial atypia, and was negative for dysplasia.  

The veteran was again hospitalized by the VA in August 1999.  
It was reported that the veteran had been referred with 
recent findings of high-grade dysplasia of Barrett's 
esophagus per an esophagogastroduodenoscopy.  The veteran had 
a history of non-Hodgkin's lymphoma that had been treated 
with radiation and chemotherapy.  A recent biopsy revealed 
high-grade dysplasia of the distal esophagus.  During the 
hospitalization, a transhiatal esophagectomy, pyloroplasty, 
feeding jejunostomy and cholecystectomy were performed.  A 
pre-operative note shows that the veteran had been under 
endoscopic surveillance for four years and had been found to 
have a high-grade dysplasia by recent biopsy, which had been 
confirmed by AFIP.  The pathology report showed Barrett's 
esophagitis with focal high-grade dysplasia and carcinoma-in-
situ.  There was no evidence of lymphoma.  The pertinent 
diagnoses on discharge were high-grade dysplasia of Barrett's 
esophagus, carcinoma-in-situ and non-Hodgkin's lymphoma.  

The hospital report indicates that the case was sent to the 
AFIP which, in September 1999, diagnosed Barrett's esophagus 
with low grade (moderate) dysplasia.  

A VA medical opinion dated in July 2001 is of record.  It was 
stated that an examiner in August 1995 reported that the 
veteran had a thirty-year history of reflux.  The physician 
indicated that VA records showed that the veteran was on 
Pepcid in 1995, and he stated that this treatment was not 
near the esophagus and could not have affected it.  It was 
further noted that the veteran had had two endoscopies 
performed in 1996, that these revealed epithelium esophagitis 
and gastritis, and that no evidence lymphoma in the stomach 
was found until an endoscopy in 1999.  Therefore, he opined 
that the Barrett's epithelium esophagitis preceded the 
appearance of the lymphoma and the two conditions were 
unrelated.  He added that the dysplasia was present at the 
time of the endoscopy when the gastric lymphoma (large cell) 
was also found, and prior to the chemotherapy for that 
lymphoma.  The VA physician related that the veteran's case 
had been reviewed with the Chief of Gastroenterology who was 
familiar with the veteran and his gastrointestinal 
conditions, and that he concurred with the opinion.

VA outpatient treatment records show that an addendum was 
prepared in June 2001.  It was noted that in reviewing the 
veteran's case for the Tumor Board and Cancer Registry, the 
AFIP reported the histological finding of the resected 
esophagus as Barrett's esophagus with low grade (moderate) 
dysplasia.  It was stated that the AFIP did not report the 
presence of carcinoma-in-situ or invasive carcinoma.  
Therefore, the veteran's case should not be classified as 
"[e]sophageal [c]arcinoma," but as Barrett's esophagus with 
low grade (moderate dysplasia as per the AFIP report.

An August 2001 VA outpatient treatment record shows that the 
veteran complained of chronic diarrhea and weight loss.  He 
stated that he had discovered some literature related to his 
chronic Prevacid use and that it suggested to him that his 
symptoms might be related to the medication.  He added that 
he had stopped it the previous week and now felt remarkably 
better.

In June 2003, a VA physician reviewed the veteran's military 
service records, esophagogastroduodenoscopy reports and 
pathology reports.  He noted that the veteran had been 
followed at the VA medical center from 1996 to 1999 for 
gastroesophageal reflux disease and VA endoscopy records had 
shown that the veteran has had Barrett's esophagus 10 
centimeters or more in length since he was originally seen in 
March 1996.  Biopsies in May 1996 from the nodule in the 
Barrett's mucosa showed focal mild dysplasia, but the 
following biopsies in June 1999 showed an extensive Barrett's 
of 10 centimeters in length, occupying the whole esophageal 
circumference and the biopsies showed high-grade dysplasia 
read by VA pathologists and confirmed by the AFIP.  Thus, the 
VA physician opined that in a patient with long-standing 
gastroesophageal reflux disease with Barrett's, with the 
diagnosis of high-grade dysplasia, confirmed by AFIP, the 
veteran had an accepted indication for esophageal resection.  
He noted that post resection, the report from the VA 
pathologist confirmed focal high-grade dysplasia and 
carcinoma-in-situ, but there was some confusion.  It was 
stated that there was variation between the VA pathologist 
and (after resection) AFIP pathologists, who called low-grade 
dysplasia and then, during a conference, discussed that it 
was mild to moderate dysplasia and the changes and the 
glandular structure stimulate carcinoma-in-situ.  The 
impression was that the surgery was justified on the basis of 
high-grade dysplasia confirmed by the second pathologist.  
The VA physician stated that this case illustrated the 
difficulty in making the diagnosis of early cancer in 
Barrett's.  He noted that this did not negate the indication 
for surgery, so the surgery was done for correct indications.  
He further commented that he was not aware of any connection 
between non-Hodgkin's lymphoma treatment and Barrett's 
mucosa, nor could he find any evidence in the literature 
search.

Service connection is in effect for five disabilities, 
including non-Hodgkin's lymphoma.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 2002).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

38 U.S.C.A. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  The purpose of the last 
amendment is, in effect, to set aside the decision of the 
United States Supreme Court in Brown v. Gardner, 513 U.S. 
115, 115 S.Ct. 552, 130 L.Ed. 2d 462 (1994) (1994), in which 
the Supreme Court held that VA's interpretation of 38 
U.S.C.A. 1151 as encompassing only additional disability 
resulting from VA negligence or from accidents during 
treatment was unduly narrow.

In pertinent part, 38 U.S.C. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In this case, the veteran filed his § 1151 claim in after 
October 1, 1997 and, accordingly, the post October 1, 1997 
version of the law and regulation must be applied.  See 
VAOPGCPREC 40-97 [all Section 1151 claims which were filed 
after October 1, 1997, must be adjudicated under the 
statutory provisions currently in effect, which essentially 
require a showing of negligence or fault on the part of VA].

The veteran asserts that service connection is warranted for 
esophageal cancer/Barrett's esophagus due to non-Hodgkin's 
lymphoma.  He also claims that he should be awarded 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 on the basis that he had surgery that proved to be 
unnecessary.  

The veteran does not allege, and the evidence does not 
otherwise establish, that he had any chronic stomach 
disability during service or for many years thereafter.  The 
initial demonstration of the disability at issue was too 
remote from service to be reasonably related to service.  
Further, the record does not contain a competent clinical 
opinion which relates the disability to service.  As such, 
the preponderance of the evidence is against service 
connection for the disability at issue on a direct incurrence 
basis.  

The veteran claims that he was told by a physician that the 
medication he received for non-Hodgkin's lymphoma was the 
cause of his esophageal cancer.  There is no clinical 
evidence to support this claim.  In contrast, the only 
medical opinion of record was obtained from a VA physician in 
July 2001.  The examiner noted that the veteran's Barrett's 
epithelium preceded the lymphoma and that the conditions were 
not related.  He further commented that dysplasia was present 
when the endoscopy was performed at the time the gastric 
lymphoma was found, and prior to any treatment, to include 
chemotherapy, was given for the lymphoma.  The Board 
acknowledges that there was apparently some dispute as to 
whether the veteran actually had carcinoma or Barrett's 
esophagus.  While this has apparently been resolved, the fact 
remains that the evidence establishes that the Barrett's 
esophagus was not caused or aggravated by the non-Hodgkin's 
lymphoma.  The medical evidence of record is of greater 
probative value than the veteran's statements regarding the 
etiology of his disability.  Since the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the 
weight of the evidence is against the claim for service 
connection for esophageal cancer/Barrett's esophagus on a 
secondary basis. 

With respect to the claim for compensation benefits pursuant 
to 38 U.S.C.A. § 1151, the Board notes that the veteran 
essentially argues that since he did not, in fact, have 
esophageal cancer, he should not have undergone the surgery 
in August 1999.  In June 2003, a VA physician reviewed 
various medical records.  He acknowledged the fact that it 
was initially suspected that the veteran had esophageal 
cancer.  It was ultimately concluded that he had Barrett's 
esophagus.  The physician specifically concluded, however, 
that the surgery was appropriate in light of the findings 
that were of record, including high-grade dysplasia.  Since 
there is no medical evidence to the contrary, the weight of 
the evidence is against the claim for compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for esophageal 
cancer/Barrett's esophagus due to VA treatment.  The evidence 
does not show any negligence or fault on the part of the VA 
in the veteran's treatment.


ORDER

Service connection for esophageal cancer/Barrett's esophagus, 
to include on a secondary basis, is denied.  

Compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
esophageal cancer/Barrett's esophagus, to include as 
secondary to non-Hodgkin's lymphoma, based on additional 
disability due to VA treatment are denied



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



